 



Exhibit 10.15
Fiscal Year 2008 Executive Management Bonus Plan
The Compensation Committee (“Compensation Committee”) of the Board of Directors
(“Board”) of Dollar Financial Corp. adopted the 2008 Executive Management Bonus
Plan which provides bonus opportunities to those members of Dollar Financial
Corp.’s executive management who have global strategic management
responsibilities, including Jeffrey Weiss, Donald Gayhardt, and Randy Underwood,
who are each named executive officers of Dollar Financial Corp. The 2008
Executive Management Bonus Plan sets forth target bonus amounts as a percentage
of base compensation, which percentage is subject to increase based upon the
Company’s achievement of certain earnings before interest, taxes, depreciation
and amortization (“EBITDA”) goals.
The target bonus award for Randy Underwood under the 2008 Executive Management
Bonus Plan is 80% and the maximum bonus opportunity is 160%. The target bonus
award and the maximum bonus opportunity for Jeffrey Weiss and for Donald
Gayhardt under the 2008 Executive Management Bonus Plan are each determined
pursuant to the bonus provisions contained in their respective employment
agreements, which have been previously filed by the Company as Exhibits to the
Company’s Registration Statement on Form S-1 filed with the Securities and
Exchange Commission on March 12, 2004.
The Compensation Committee and/or the Board will determine the EBITDA operating
targets and methodology on which the bonuses are paid pursuant to the 2008
Executive Management Bonus Plan based upon methods used historically by the
Company. The Committee and/or the Board retain the right to amend, alter or
terminate the 2008 Executive Management Bonus Plan at any time. The bonuses
under the 2008 Executive Management Bonus Plan will be calculated and paid after
finalizing the Company’s annual financial results for fiscal year 2008. Each
employee must be employed in good standing on date of payment in order to
receive payment under the arrangement.

 